
	

113 SRES 449 ATS: Commemorating and honoring the dedication and sacrifice of the Federal, State, and local law enforcement officers who have been killed or injured in the line of duty. 
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 449
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Leahy (for himself, Mr. Grassley, Mrs. Feinstein, Mrs. Shaheen, Mr. Markey, Mr. Begich, Mr. Udall of New Mexico, Mrs. Hagan, Mr. Coons, Mr. Durbin, Mr. Franken, Mr. Booker, Ms. Landrieu, Mr. Reed, Mr. Blumenthal, Mr. Schatz, Mr. Wicker, Ms. Heitkamp, Mr. Pryor, Ms. Hirono, Mr. Cardin, Mr. Udall of Colorado, Mr. Cochran, Ms. Mikulski, Ms. Warren, Mr. Warner, Mr. Schumer, Mrs. Murray, Mr. Whitehouse, Mr. Donnelly, Mr. Heinrich, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating and honoring the dedication and sacrifice of the Federal, State, and local law
			 enforcement officers who have been killed or injured in the line of duty. 
	
	
		Whereas the well-being of all individuals in the United States is preserved and enhanced as a
			 direct result of the vigilance and dedication of law enforcement officers;Whereas more than 900,000 law enforcement officers greatly risk their personal safety to serve
			 individuals in the United States as guardians of the peace;Whereas law enforcement officers are often on the front lines in protecting the schools and
			 school children in the United States;Whereas, in 2013, 101 law enforcement officers across the United States were killed in the line of
			 duty;Whereas Congress should strongly support initiatives to reduce violent crime and contribute to the
			 safety of law
			 enforcement officers, including—(1)providing such officers with equipment of the highest quality and modernity;(2)increasing the availability and use of bullet-resistant vests for such officers;(3)improving  training for such officers; and(4)providing advanced emergency medical care for such officers;Whereas more than 19,000 Federal, State, and local law enforcement officers lost their lives in the
			 line of duty while protecting citizens of the United States, and the names
			 of such officers are engraved on the National Law Enforcement Officers
			 Memorial in Washington, DC;Whereas, in 1962, President John F. Kennedy designated May 15 as National Peace Officers Memorial Day; andWhereas, on May 15, 2014, more than 20,000 law enforcement officers are expected to gather in
			 Washington, DC, to join the families of their fallen comrades to honor
			 those comrades and all law enforcement officers who have fallen before
			 them: Now, therefore, be it
		
	
		That the Senate—(1)commemorates and acknowledges the dedication and sacrifices of the Federal, State, and local law
			 enforcement officers who have been killed or injured in the line of duty;(2)recognizes May 15, 2014, as National Peace Officers Memorial Day; and(3)calls on the people of the United States to observe that day with appropriate ceremonies,
			 solemnity, appreciation, and respect.
			
